Opinion by
Mr. Justice Sterrett,
This scire facias issued on a municipal claim for constructing a sewer in Tenth street, between State and Sassafras streets, city of Erie, the cost of which was assessed, according to the foot front rule, on property fronting on that portion of said Tenth street. Assuming that the proceedings, leading up to the assessment, filing claim, etc., were regular, and that prima facie its property was subject to the lien, defendant association alleges in its affidavit of defence that said property is wholly exempt from taxation and hence not liable to the lien, etc. It was, of course, incumbent on the defendant to present facts from which such non-liability is fairly inferable.
It alleges, 1st, in substance, that it was incorporated by the act of April 14, 1863, which provides, inter alia, “ that the property of said corporation shall be exempted from taxation, except for state purposes.”
2d. That the land owned by the association, is annexed to its building and necessary for the occupancy and enjoyment of the same; that said building, erected on and nearly covering said land, “ is the regular place of stated religious worship of the membership and congregation of the Young Men’s Christian Association of Erie, Pa., on every Sabbath day, as well as at other various stated times. That the said land is in actual use and occupation for the purpose aforesaid, and *171tbe various educational and charitable purposes of said association, and was so at the time of construction of the sewer in Tenth street, and for many years prior thereto, and that no income or revenue is or has been derived therefrom.”
3d. That said defendant association is “ supported by membership fees and other voluntary contributions, a full membership fee being not less than six dollars, and that all subscribers of six dollars and upwards are entitled to the benefits of a gymnasium, bath rooms, library and reading room, in said building; also, said library and reading room is kept open to the public on all week days.”
It is further averred, among other things, that defendant issues no stock; that “ no pecuniary profits, dividends or salaries are paid to said corporation, its officers or members; ” that its objects “ are purely of a religious, educational and charitable nature,” etc.
Assuming, as we must for the purposes of this appeal, the truth of the facts averred in the affidavit of defence, we are not satisfied that they do not bring the defendant’s case within the provisions of the exemption act of 1874, P. L. 158, as construed by this court in City of Erie v. First Universalist Church, 105 Pa. 278, in which it was held that assessment of a city lot, for its proportion of the cost of constructing a sewer in front thereof, was a species of taxation within the meaning of said exemption act: Philadelphia v. Women’s Christian Association, 125 Pa. 572, and other cases. While we are not satisfied the court was right in refusing to enter judgment for want of a sufficient affidavit of defence, we think it is advisable that the ease should go to trial before a jury where the facts may be more fully developed and passed upon.
Judgment affirmed.